DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 28 June 2022 in response to the Final Office action mailed 28 March 2022, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1 and 3-20 are pending, wherein: claim 1 has been amended, claims 9-11 are as originally filed, claims 3-8 are as previously presented, claim 2 has been cancelled by this and/or previous amendment(s), and claims 12-20 are new. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 November 2022 was filed after the mailing date of the Final Office action on 28 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, as the claim depends from claim 6 which recites explicit structures, the claim 20 recitation of “m is an integer from 1 to 2” renders the claim indefinite. The structures 2-5 to 2-10 of claim 6 each specifically corresponds to an m=1 or m=2 selection. As such it is not clear if claim 20 was intended to depend from a broader claim, such as claim 1, instead of claim 6 whose “m value” has already been set or if the claim is in fact improper as it fails to further limit. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gosse et al. (US PGPub 2007/0293646).
Regarding claims 1, 3-6, 14, 17 and 19-20, Gosse teaches plasticized polyvinyl chloride compositions comprising 20-200 parts, per 100 parts polyvinyl chloride, of a plasticizer composition comprising a mixture of a primary plasticizer with a second plasticizer comprising esters of cyclohexane mono-carboxylic acids, wherein the cyclohexane mono-carboxylic acid ester is present at greater than 5 wt% of the total plasticizer content ([0041]; claims). Gosse teaches that when used in combination with the mono-carboxylic acid esters, the primary plasticizers include esters of cycloalkane dicarboxylic acids with monohydric alcohols of 4 to 13 carbons (claims), wherein the cycloalkane dicarboxylic acids preferably are esters of cyclohexane polycarboxylic acids, including 1,3- and 1,4-dicarboxylic acids (instant Chemical Formula 1-1 and 1-2) and 1,2,4-tricarboxylic acids (instant Chemical Formula 1-3) ([0076]). Gosse further teaches the cyclohexane carboxylic acid esters are, in general, derived from any alcohol having 5 to 20 carbon atoms ([0076]). As such Gosse teaches the combination of a cyclohexane polycarboxylic acid ester (instant cyclohexane polyester-based compound) and a cyclohexane mono-carboxylic acid ester (instant perhydride compound) as claimed.
Alternatively Gosse teaches plasticized polyvinyl chloride compositions comprising a plasticizing amount of mixtures of esters of cyclohexane polycarboxylic acids, wherein the polycarboxylic acids are selected from 1,3-, and 1,4-dicarboxylic acids and 1,2,4-tricarboxylic acids, and mixtures thereof, and are derived from any alcohol having from 5 to 20 carbons, preferably 8-12 carbons ([0076];[0079]). Gosse further teaches 4-methyl-1,2-cyclohexane dicarboxylic acid esters readable over instant perhydride of Chemical Formula 2 ([0078]; [0080]). 
Firstly, given that selection of m=2, p=0, m+p=2, where R11-R15 and R2 are the same, renders a compound of chemical formula 2 structurally identical to a compound of chemical formula 1-1 or 1-2, Gosse’s teaching of the above noted 1,3- and 1,4-dicarboxylic acids meets the claimed 0.1 to 10 parts by weight perhydride plus remainder cyclohexane polyester-based substance. Secondly, Gosse teaches mixtures of the preferred cyclohexane polycarboxylic acids but does not specifically teach respective amounts in such a mixture. However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the mixture of cyclohexane polycarboxylic acid esters and would have been motivated to do so in order to obtain a mixture having the desired versatility and balance of properties at a reasonable cost, such properties including flexibility, low temperature performance, etc. ([0091]);.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claims 7-8, 12-13, 15-16 and 18, Gosse teaches and/or renders obvious the composition as set forth above and further teaches the 5-20, 8-12 and 4-13 carbon atom alcohols as noted above. Gosse further teaches C5-7, C9, C10, C7/11, C9/11 and C7-9 esterifying alcohols ([0082]) and teaches cyclohexane carboxylic acid esters of butyl, heptyl, isodecyl, 2-ethylhexyl, octyl, isononyl, etc. ([0078]-[0081]).
Regarding claim 9, Gosse teaches and/or renders obvious the composition as set forth above and further teaches obtaining the plasticizers via standard methods including via esterification of the cyclohexane polycarboxylic acids or their corresponding anhydrides, or via Diels-Alder condensation followed by hydrogenation and esterification, or via by hydrogenation/esterification of the corresponding phthalates ([0090]). 
Regarding claims 10-11, Gosse teaches and/or renders obvious the composition as set forth above and further teaches 20-200 parts, per 100 parts polyvinyl chloride, of a plasticizer composition (see above). 


Response to Arguments
The objection to claim 1 is withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 103 rejection of claims 1 and 3-11 as unpatentable over Colle et al. (US PGPub 2010/0305250) is withdrawn as a result of Applicant’s filed claim amendments. Note the new grounds of rejection as set forth above as necessitated by said claim amendments. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANE L STANLEY/           Primary Examiner, Art Unit 1767